DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an adhesive composition with the claimed viscosity and modulus properties wherein the adhesive comprises at least two polymer polyols whose number-average molecular weight differs by 1000 or more  (as set forth in claim 4), does not reasonably provide enablement for such an adhesive that does not feature at least two polymer polyols whose number-average molecular weight differs by 1000 or more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant’s specification states that the claimed viscosity properties are achieved through the use of at least two polymer polyols whose number-average molecular weight differs by 1000 or more. The specification contains no working examples or other guidance as to how the claimed viscosity properties might be achieved in the absence of at least two polymer polyols whose number-average molecular weight differs by 1000 or more. Given the inherently-unpredictable nature of the chemical arts, a skilled practitioner would likely face undue experimentation if attempting to make the composition as set forth in claim 1 without the use of at least two polymer polyols whose number-average molecular weight differs by 1000 or more. Claims 2-3 and 5-9 are rejected due to their dependency from claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., US PGPub. No. 2004/0198899.
Regarding claims 1-6, Hung teaches a polyurethane hot-melt adhesive (¶ [0007]) comprising a polyether polyol, a polyisocyante, and a chain extender (¶ [0020]-[0023] and Claims 1-2). Hung teaches that the composition may comprise two different polyether polyols with molecular weights that differ by more than 1000 (e.g. the mixture of PPG 2025 and PPG 4025 of Tables 1 and 3). 
The teachings of Hung differ from the present invention in that Hung does not report a 100% modulus for the adhesive of his invention. The adhesive of Hung is, however, expected to exhibit a 100% modulus within the claimed range because it is substantially identical in composition to that which Applicant teaches will result in a 100 % modulus within the claimed range. Additionally, one of ordinary skill in the art would have understood the need to select an appropriate modulus for the adhesive based on the intended use and desired properties of the adhesive. 
The teachings of Hung also differ from the present invention in that Hung does not teach how the viscosity of the adhesive varies with temperature. It is, however, expected that the adhesive of Hung would exhibit the claimed relationship between temperature and viscosity because the adhesive of Hung is substantially identical to that which Applicant’s specification teaches will result in the claimed relationship (i.e., a reactive hot-melt urethane adhesive featuring two polyol polymers with molecular weights that differ by more than 1000). 
Regarding claim 7, Hung teaches that the adhesive may be in the form of a film (¶ [0041]-[0042]).

Regarding claims 8-10, Hung teaches that the adhesive may be used in a wide variety of applications, including bonding textiles and cloth (¶ [0017]), and one of ordinary skill in the art would understand that such applications would likely involve bonding fibrous bodies and/or woven or knitted bodies to make heterogeneous multi-layer articles. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785